Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on September 08, 2021
Claims 1 – 15 are pending.
Claims 1 – 15 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 – 15 under 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1, 9, and 13, Applicant argued in substance that (1) the newly added limitations: “the data model of the object,” “nested within,”  “the peripheral segment envelops the core segment,” “segmenting the data model of the object comprises determining thicknesses for different sections of the peripheral segment based on locations of the different sections of the peripheral 

Examiner fully considered but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Levy teaches: in paragraphs [0156] and [0160] – [0161] that the data model of the object; in paragraphs [0156] and [0160] – [0161] that nested within; in paragraphs [0156] and [0160] – [0161] that the peripheral segment envelops the core segment; in paragraph [0162] that the segmenting the data model of the object comprises determining thicknesses for different sections of the peripheral segment based on locations of the different sections of the peripheral segment on the object; and, in paragraph [0162] that the different sections of the peripheral segment have different thicknesses. Therefore, Levy teaches the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1, 9, and 13, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 6, 9 – 10, 12, & 14 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recite a method, with the following four limitations: 1) “receiving . . . a data model of an object to be generated,”; 2) “segmenting . . . the data model of the object into a plurality of nested segments comprising a core segment nested within a peripheral segment,”; 3) “the peripheral segment envelops the core segment,”; and 4) “segmenting the data model of the object comprises determining thicknesses for different sections of the peripheral segment based on locations of the different sections of the peripheral segment on the object, wherein the different sections of peripheral segments have different thicknesses.”  

	The first limitation “receiving . . . a data model of an object to be generated,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic processor. For example, “receive” in the context of the claim encompasses the user thinking obtaining data of the object. If a claim limitation, under its broadest 

Similarly, the second limitation “segmenting . . . the data model of the object into a plurality of nested segments comprising a core segment nested within a peripheral segment,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic processor. For example, “segmenting” in the context of the claim encompasses the user mentally dividing the data of the object into different parts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic processor, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
	
Additionally, the third limitation “the peripheral segment envelops the core segment,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “envelops” in the context of the claim encompasses the user thinking one part of data overlapping other part of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Finally, the fourth limitation “segmenting the data model of the object comprises determining thicknesses for different sections of the peripheral segment based on locations of the different sections of the peripheral segment on the object, wherein the different sections of peripheral segments have different thicknesses,” as drafted, is a process that, under its broadest reasonable interpretation, covers 
	
Accordingly, the claim 1 recites four abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the four aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements: 1) language linking the method to the field of additive manufacturing (e.g., “in an additive manufacturing system”); and 2) a generic “processor” for executing the judicial exceptions. The first additional element is literally nothing more than attempt to generally link the use of the judicial exceptions to the particular field of additive manufacturing. Secondly, the other additional element “processor” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Accordingly, two additional elements do not integrate the abstract ideas into a practical application because the two additional elements do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 1 do no more than automate mental processes that the 

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

As discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to a system is no more than an attempt to generally link the use of the judicial exceptions to the particular field of additive manufacturing. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a practical application, the additional element of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand in the additive manufacturing context, using the computer as a tool. 

Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 



Claims 7 - 8, 11, and 15 constitutes statutory subject matter and complies with 35 USC§ 101. Notwithstanding inheriting the abstract ideas from claim 1, with respect to 7- 8, both claims integrate the inherited abstract ideas into practical applications. For example, claim 7 generates “control instructions” based on abstract ideas inherited from claim 1 and claim 8 generates “the object” based on the control instructions. Therefore, claims 7 – 8 are 35 USC§ 101 subject matter eligible. With respect to claims 11 and 15, they are substantially similar to claim 7 -8, respectively, and are deemed subject matter eligible in the same manner, and the same reasoning applying. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, &  9 – 10, 12, &  14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy (US Pub. 2020/0016822).

Regarding claim 1, Levy teaches: 
a method (Abstract) comprising: 
receiving, at a processor, a data model of an object to be generated in an additive manufacturing system (para [0109]; see also paras [0002] – [0003] and [0128]); and 
segmenting, by the processor, the data model of the object nested within a peripheral segment, wherein the peripheral segment envelops the core segment, (para [0156]; Fig 9a, [0160] – [0161]) and 
wherein [[the]] segmenting the data model of the object comprises determining thicknesses for different sections locations of the different sections of the peripheral segment on the object, wherein the different sections of the peripheral segment have different thicknesses. 

Levy specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0109] A control unit 340 controls fabrication apparatus 114 and optionally and preferably also supply system 330. Control unit 340 typically includes an electronic circuit configured to perform the controlling operations. Control unit 340 preferably communicates with a data processor 154 which transmits digital data pertaining to fabrication instructions based on computer object data, e.g., a CAD configuration represented on a computer readable medium in a form of a Standard Tessellation Language (STL) format or the like. Typically, control unit 340 controls the voltage applied to each dispensing head or nozzle array and the temperature of the building material in the respective printing head.

    PNG
    media_image1.png
    599
    1005
    media_image1.png
    Greyscale

[0156] Generally, the structure according to various exemplary embodiments of the present invention is a layered shelled structure made of two or more modeling formulations (e.g., UV-polymerizable or UV-curable modeling formulations). The structure typically comprises a layered core which is at least partially coated by one or more layered shells such that at least one layer of the core engages the same plane with a layer of at least one of the shells. The thickness of each shell, as measured perpendicularly to the surface of the structure, is typically, but not necessarily, at least 10 μm. In various exemplary embodiments of the invention, the core and the shell are different from each other in their thermo-mechanical properties. This is readily achieved by fabricating the core and shell from different modeling formulations or different combinations of modeling formulations. The thermo-mechanical properties of the core and shell are referred to herein as “core thermo-mechanical properties” and “shell thermo-mechanical properties,” respectively.

[0160] The shell and core of structure 60 are shown at 64 and 66, respectively. As shown, the layers of core 66 and the layers of shell 64 are co-planar. The AM technique allows the simultaneous fabrication of shell 64 and core 66, whereby for a particular formed layer, the inner part of the layer constitutes a layer of the core, and the periphery of the layer, or part thereof, constitutes a layer of the shell.

A peripheral section of a layer which contributes to shell 64 is referred to herein as an “envelope region” of the layer. In the non-limiting example of FIGS. 9A and 9B, each of layers62 has an envelope region. Namely, each layer in FIGS. 9A and 9B contributes both to the core and to the shell. However, this need not necessarily be the case, since, for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region. A representative example of such configuration is illustrated in the cross-sectional view of FIG. 9C, showing some layers 68 which contribute to the core but not to the shell, and some layers 70 which contribute to both the core and the shell. In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell

thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts, wherein the layers forming those parts of the structure are preferably devoid of a core region. A representative example of such a structure is illustrated in FIG. 11 described below. Also contemplated are embodiments in which one or more layers do not include a region with shell thermo-mechanical properties and comprise only a region with core thermo-mechanical properties.

[0162] The shell can, optionally and preferably, also cover structure 60 from above and/or below, relative to the z direction. In these embodiments, some layers at the top most and/or bottom most parts of structure 60 have at least one material property which is different from core 66. In various exemplary embodiments of the invention the top most and/or bottom most parts of structure 60 have the same material property as shell 64. A representative example of this embodiment is illustrated in FIG. 9D. The top/bottom shell of structure 60 may be thinner (e.g., 2 times thinner) than the side shell, e.g. when the top or bottom shell comprises a layer above or below the structure, and therefore has the same thickness as required for layers forming the object.

Regarding claim 2, Levy teaches all the limitations of claim 1. 
Levy furthermore teaches:   
[[A]] The method according to claim 1, wherein determining the thicknesses for the different sections of the peripheral segment is further based on intended properties of the object at the locations on the object. para [0162])



Regarding claim 3, Levy teaches all the limitations of claim 1. 
Levy furthermore teaches:   
wherein segmenting the data model of the object further comprises segmenting the peripheral segment into an inner segment and an outer segment, wherein a first ratio of a thickness of [[an]] the inner segment over a thickness of an outer segment in a locality of a first object feature [[and]] is larger than a second ratio of a thickness of [[an]] the inner segment over a thickness of [[an]] the outer segment in a locality of a second object feature, wherein the second object feature . . (paras [0228] – [0230]; see also para [0170])

Levy specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0228] It was found by the present inventors that irregularity at the outermost interface of the intermediate envelope region and the outermost envelope may cause the appearance of crack sunder load, such cracks spread into the shell and possibly into the core. In some optional embodiments of the invention the outermost envelope provides a protective covering to preventor reduce propagation appearance cracks at the interface between the intermediate envelope and the outermost envelope regions. The outermost envelope can optionally also function to dissipate cracks starting at the outermost envelop-air interface. It was also found by the present inventors that while the capability of outermost envelope to impede cracks appearance at the envelope-envelop interface is related to the envelope-envelope materials moduli ratio, the capability of the outermost envelope to withstand crack propagation from the envelope-air interface, is related to the outermost envelope toughness. Thus, denoting the elastic modulus of the outermost envelope by ε.sub.1, and the elastic modulus of the next-to-outermost envelope by ε.sub.2, according to some optional embodiments of the present invention the ratio ε.sub.2/ε.sub.1 is from about 1.3 to about 5, and the impact resistance of the outermost envelope is at least 40 J/m or at least 50 J/m or at least 60 J/m or at least 70 J/m, e.g., about 80 J/m or more.
[0229] Any one or combination of the above optional mechanical and thermal properties canbe achieved by a judicious selection of the properties and makeup of the modeling materials from which the core and shell are formed.

[0230] In some optional embodiments of the present invention the shell has lower stiffness than the core. In some experiments performed by the present inventors, it was found that improved thermo-mechanical properties can be obtained by selecting the elastic modulus ratiobetween two adjacent shells materials or between the shell (covering the core) material and thecore material, to be from about 1 to about 20. In some embodiments, the ratio is from about 1.3to about 5.

Regarding claim 4, Levy teaches all the limitations of claim 1. 
Levy furthermore teaches:   
 	wherein a color of the peripheral segment is different from a color of the core segment. (para [0110])

Levy specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0110] Once the manufacturing data is loaded to control unit 340 it can operate without user intervention. In some embodiments, control unit 340 receives additional input from the operator, e.g., using data processor 154 or using a user interface 116 communicating with unit340. User interface 116 can be of any type known in the art, such as, but not limited to, a keyboard, a touch screen and the like. For example, control unit 340 can receive, as additional input, one or more building material types and/or attributes, such as, but not limited to, color, characteristic distortion and/or transition temperature, viscosity, electrical property, magnetic property. Other attributes and groups of attributes are also contemplated.

Regarding claim 5, Levy teaches all the limitations of claim 1. 
Levy furthermore teaches:   
wherein determining the thicknesses for the different sections of the peripheral segment includes determining that a thickness of a first section of the peripheral segment located at a side of the object is different from a thickness of a second section of the peripheral segment located at a bottom of the object. 

Regarding claim 6, Levy teaches all the limitations of claim 5. 
Levy furthermore teaches:   
wherein the first section of the peripheral segment located at the side of the object is thicker than the second section of the peripheral segment located at the bottom of the object.  (para [0162])

	Regarding claims 9 – 10, 12 & 14, Levy teaches the method according to claims 1 – 6. Therefore, Levy teaches the apparatus and non-transitory machine readable medium. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 – 8, and 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Pub. 2020/0016822), in view of Taylor (US Pub. 2014/0336808).

Regarding claim 7, Levy teaches all the limitations of claim 1,  
but Levy does not explicitly disclose the detail of generating additive manufacturing control instructions. More specifically, Levy does not explicitly disclose:  
generating additive manufacturing control instructions for manufacturing the plurality of nested segmentsfor different segments of the plurality of nested segments.

However, Taylor teaches: 
generating additive manufacturing control instructions for manufacturing the plurality of nested segmentsfor different segments of the plurality of nested segments. (Taylor: paras [0053] – [0054]; see also claim 5)

Taylor specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0053] The processing circuitry 101 may also be configured to apply a layer rendering process to the processed model to generate a set of print instructions. The print instructions will define how the processed model may be printed using an additive manufacturing method. The layer renderer may be configured to define different processed models based upon the type of recipient 3D printer.

The print instructions may be transmitted to a control unit 107 which controls the printing of a3D object on a 3D printer 108.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levy and Taylor because Taylor teaches the missing detail of generating additive manufacturing control instructions as used in Levy. 

Regarding claim 8, Levy teaches all the limitations of claim 7,  
Modified Levy furthermore teaches, and Taylor also teaches: 

further comprising: generating [[an]] the object additive manufacturing control instructions (Taylor: para [0054]).

	Regarding claims 11 & 15, modified Levy teaches the method according to claims 7 – 8. Therefore, modified Levy teaches the apparatus and non-transitory machine readable medium.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 

Choudury (US Pub. 2019/0039320): teaches generation of print control instructions for a multi-layer part.  
Boutin (US Pub. 2019/0231018): teaches fabrication of helmet with inner and outer shell with different thickness for different parts of shell. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        11/10/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115